Citation Nr: 0210630	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  92-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cataracts due to 
exposure to mustard gas. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service in the Army from December 1943 
to December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In April 1998, the Board disposed of 
several issues on appeal and remanded the remaining issue of 
entitlement to service connection for cataracts due to 
exposure to mustard gas for further development.  The case 
was again remanded in February 2001 for further development.  
It was returned to the Board in August 2002. 

The Board also notes that in February 2002, the veteran was 
provided a statement of the case on the issue of entitlement 
to service connection for post-traumatic stress disorder and 
informed of the requirement that he submit a substantive 
appeal if he desires appellate review with respect to this 
issue.  The issue was not thereafter addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained. 

2.  The veteran was not exposed to mustard gas during 
service.  





CONCLUSION OF LAW

Cataracts due to mustard gas exposure were not incurred in or 
aggravated by active service, nor may their incurrence or 
aggravation in service on the basis of mustard gas exposure 
be presumed.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.316 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has obtained service medical 
records (SMRs), afforded the veteran a hearing, obtained 
records of VA outpatient treatment (VAOT), and obtained 
information concerning the veteran's alleged exposure to 
mustard gas during military service.  In response to the 
Board's February 2001 remand for further development, to 
include development required to comply with the VCAA, the RO 
sent the veteran a letter in February 2001 informing him of 
the evidence and information necessary to substantiate his 
claim, the information needed from him to enable VA to obtain 
pertinent evidence on his behalf, and the assistance that VA 
would provide in obtaining pertinent evidence and information 
identified by the veteran.  The veteran responded, through 
his representative, that he was aware of no outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

The veteran's available SMRs do not document any finding of 
or treatment for residuals of exposure to vesicant agents, to 
include mustard gas.  Similarly, the SMRs are negative for 
any eye abnormality, including cataracts.  

On VA examination in 1946 no eye pathology was found and the 
veteran's vision was 20/20 in each eye.  On VA examination in 
1948 the internal and external structures of his eyes were 
negative and his vision was again 20/20 in each eye.  

In VA Form 21-4138, Statement in Support of Claim of December 
1994 the veteran claimed service connection for cataracts due 
to inservice exposure to mustard gas.  He reported that 
cataracts had first been diagnosed in 1991 or 1992.  

Dr. Huck stated in July 1993 that in that month the veteran 
had complained of a gradual decrease in visual acuity in both 
eyes for the past year.  Reportedly, another physician had 
rendered a diagnosis of cataracts in April 1993.  After an 
examination the diagnosis was early to moderate cataractous 
change in each eye.  

A January 1994 response from the National Personnel Records 
Center reflects that the veteran's case was a "fire-related 
case.  No record recovered from the fire.  A record of 
exposure to Mustard Gas cannot be reconstructed."  

In VA Form 21-4138 in May 1998 the veteran reported that he 
was exposed to mustard gas in March of April 1944 during 
basic training at Hattiesburg, Mississippi in a gas chamber, 
at which time the mask leaked.  He also reported that on 
December 25, 1944, he and others went to "German Mtns on 
Vagers Mts on the Zigfield line" and were given orders to 
"have gas masks and bayonets, which we had none.  Both were 
used, but as far as I know, we were not exposed to gas at 
that time."  In VA Form 21-4138 in June 1999 he again 
reported exposure to mustard gas during basic training.  

In a deferred rating decision in January 2000 it was 
indicated that nothing in the available SMRs confirmed the 
veteran's exposure to mustard gas.  After attempting to 
obtain any additional records it was found that the records 
were "fire-related" and could not be reconstructed.  

In response to an RO request, attached to which was a copy of 
the veteran's June 1999 statement, in January 2000, the U.S. 
Army Soldier and Biological Chemical Command (SBCCOM) 
(formerly known as the Chemical and Biological Defense 
Command) reported that it was unable to assist in researching 
the veteran's claim because it did not maintain old personnel 
or medical files.  However, it was reported that the site 
listed by the veteran did not conduct human testing with 
mustard agents.  It appeared that the veteran was referring 
to his gas chamber training given during basic training and 
at other times during a soldier's military career.  Prior to 
being shipped overseas it was a common practice to reinforce 
the gas chamber training that soldiers received in earlier 
training.  The gas chamber used tear gas or chlorine.  It was 
part of the exercise to have troops enter the chamber and 
remove their masks or lift it away from the face.  This 
allowed them to experience the effects of tear gas or 
chlorine gas and impressed upon them the fact that the gas 
mask did protect them.  

In February 2001, the RO contacted VA Central Office to 
determine if the veteran's name was on the list of 
participants in mustard gas testing between August 1943 and 
October 1945.  VA Central Office informed the RO that the 
veteran's name was not on the list of those exposed to 
mustard gas.  

VAOPT records dated in August 2001 note that the veteran had 
had a capsulotomy of each eye and implantation of posterior 
chamber intraocular lenses.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  In addition, service connection may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection may be granted on a presumptive basis for 
corneal opacities developing subsequent to the veteran's 
full-body exposure to nitrogen or sulfur mustard during 
active military service.  38 C.F.R. § 3.316 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  



Analysis

There are reports indicating that the veteran's SMRs were 
destroyed in a fire.  However, from a review of the evidence 
it appears that his complete SMRs, including the reports of 
examination for service entrance and service discharge, are 
on file.  In any event the veteran does not allege that he 
had cataracts during his military service. 

The Board finds that the preponderance of the evidence 
establishes that the veteran was not exposed to mustard gas 
during military service.  In this regard the Board notes that 
the veteran initially alleged such exposure in connection 
with a claim filed decades following his discharge from 
service.  Thus, his claim is based upon his own recollection 
of events occurring many years earlier.  Furthermore, it 
appears that his recollections relate to his full-body 
exposure to a gas, but he has provided no evidence which 
tends to show that he was exposed to mustard gas at any time 
during his military service.  The information provided by the 
service department indicates that no human testing with 
mustard agents was performed at the site alleged by the 
veteran and that the testing routinely performed at the time 
of the veteran's military service involved tear gas or 
chlorine gas but not a vesicant.  

Since the preponderance of the evidence establishes that the 
veteran was not exposed to mustard gas during military 
service, the veteran's cataracts may not be attributed to 
such exposure.  


ORDER

Service connection for cataracts due to exposure to mustard 
gas is denied. 


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

